     Case 2:19-cv-04712-AB-ADS Document 35 Filed 07/28/20 Page 1 of 1 Page ID #:4917



 1
                                                                     JS-6
 2

 3

 4

 5

 6

 7

8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11
      JONATHAN DAVEILO DUKE,                    Case No. 2:19-04712 AB (ADS)
12
                                Petitioner,
13
                                v.              JUDGMENT
14
      JOSIE GASTELO,
15
                                Respondent.
16

17
            Pursuant to the Court’s Order Accepting Report and Recommendation of United
18
      States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is
19
      dismissed without prejudice.
20

21
      DATED: July 28, 2020                    ________________________________
22                                            THE HONORABLE ANDRÉ BIROTTE JR.
                                              United States District Judge
23

24
